DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-11, 14-17 & 20 (the claimed invention) are allowed.
A terminal disclaimer for patent no. 10373159 was filed on 1/20/21.


Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101. At least the limitations, in combination with other additional elements of Claim 1, of “storing, via a device associated with an owner entity of an asset, a know-your-customer (KYC) initial identifier in a genesis block of a blockchain”, “creating, via the device, a new transaction block”, “linking, via the device, the KYC initial identifier to the new transaction block”, “creating, via the device, an identity block, transferable to the new transaction block, the identity block linking the KYC initial identifier with the KYC identity of the blockchain entity” and “appending, via the device, a transferrable block, of the one or more transferrable blocks, corresponding with the blockchain entity to the new transaction block” are integrated into a practical application.  The limitations apply or some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Therefore, the claimed invention is eligible under step 2a prong 2.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian (Applicant’s representative) on 2/3/21 as well as email correspondences in the interview attachment.

The application has been amended as follows: 



Claim 1.	(Currently Amended)  A method, comprising:
storing, via a device associated with an owner entity of an asset, a know-your-customer (KYC) initial identifier in a genesis block of a blockchain, the KYC initial identifier representing an asset having an identity stored in the genesis block and the owner entity of the asset;
creating, via the device, a new transaction block that identifies, in the blockchain, an asset transfer from the owner entity to a blockchain entity having a KYC identity;
linking, via the device, the KYC initial identifier to the new transaction block;
creating, via the device, an identity block, transferable to the new transaction block, the identity block linking the KYC initial identifier with the KYC identity of the blockchain entity, wherein the identity block comprises of one or more transferrable blocks, each of the one or more transferrable blocks corresponding to a different blockchain entity;
verifying, via the device, that one or more previous asset owners associated with the KYC initial identifier are included in the identity block;
validating, via the device, the asset transfer by confirming the verification of the one or more previous asset owners associated with the KYC initial identifier in the identity block;
updating, via the device, the identity block with the asset transfer in response to the validating of the asset transfer; and 
appending, via the device, a transferrable block, of the one or more transferrable blocks, corresponding with the blockchain entity to the new transaction block.


Claim 2.	(Currently Amended)  The method of claim 1, further comprising:
identifying, via the device, the asset transfer from the owner entity to the blockchain entity based on a comparison of the KYC initial identifier in the identity block and the KYC initial identifier of the new transaction block.

Claim 3.	(Currently Amended)  The method of claim 1, further comprising: 
appending a new KYC identifier to the identity block associated with the KYC initial identifier.
 
Claim 4.	(Currently Amended)  The method of claim 2, wherein the verifying that one or more previous asset owners associated with the KYC initial identifier are included in the identity block, is responsive to the identifying of the asset transfer.

Claim 6.	(Canceled)  
 
Claim 8.	(Currently Amended)  A non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a device associated with an owner entity of an asset causes the processor to perform:
storing a know-your-customer (KYC) initial identifier in a genesis block of a blockchain, the KYC initial identifier representing an asset having an identity stored in the genesis block and the owner entity of the asset;
creating a new transaction block that identifies, in the blockchain, an asset transfer from the owner entity to a blockchain entity having a KYC identity;
linking the KYC initial identifier to the new transaction block;
creating an identity block, transferable to the new transaction block, the identity block linking the KYC initial identifier with the KYC identity of the blockchain entity, wherein the identity block comprises of one or more transferrable blocks, each of the one or more transferrable blocks corresponding to a different blockchain entity;
verifying that one or more previous asset owners associated with the KYC initial identifier are included in the identity block;
validating the asset transfer by confirming the verification of the one or more previous asset owners associated with the KYC initial identifier in the identity block;
updating the identity block with the asset transfer in response to the validating of the asset transfer; and 
appending a transferrable block, of the one or more transferrable blocks, corresponding with the blockchain entity to the new transaction block.

Claim 9.	(Currently Amended)  The non-transitory computer readable medium of claim 8, wherein the one or more instructions further cause the processor to perform: 
identifying, via the device, the asset transfer from the owner entity to the blockchain entity based on a comparison of the KYC initial identifier in the identity block and the KYC initial identifier of the new transaction block.

Claim 10.	(Currently Amended)  The non-transitory computer readable medium of claim 8, wherein the one or more instructions further cause the processor to perform: 
appending a new KYC identifier to the identity block associated with the KYC initial identifier.

Claim 11.	(Currently Amended)  The non-transitory computer readable medium of claim 9, wherein the verifying that one or more previous asset owners associated with the KYC initial identifier are included in the identity block, is responsive to the identifying of the asset transfer.

Claim 13.	(Canceled)  
 
Claim 15.	(Currently Amended)  An apparatus associated with an owner entity of an asset, the apparatus, comprising:
a memory storing one or more instructions; and 
a processor that executes the one or more instructions to configure the processor to: 
store a know-your-customer (KYC) initial identifier in a genesis block of a blockchain, the KYC initial identifier representing an asset having an identity stored in the genesis block and the owner entity of the asset;
create[[s]] a new transaction block that identifies, in the blockchain, an asset transfer from the owner entity to a blockchain entity having a KYC identity;
link[[s]] the KYC initial identifier to the new transaction block;
create[[s]] an identity block, transferable to the new transaction block, the identity block linking the KYC initial identifier with the KYC identity of the blockchain entity, wherein the identity block comprises of one or more transferrable blocks, each of the one or more transferrable blocks corresponding to a different blockchain entity;
verify[[ies]] that one or more previous asset owners associated with the KYC initial identifier are included in the identity block;
validate[[s]] the asset transfer by confirming the verification of the one or more previous asset owners associated with the KYC initial identifier in the identity block;
update[[s]] the identity block with the asset transfer in response to the validating of the asset transfer; and 
append[[s]] a transferrable block, of the one or more transferrable blocks

Claim 16.	(Currently Amended)  The apparatus of claim 15, wherein the processor is further configured to:
identify the asset transfer from the owner entity to the blockchain entity based on a comparison of the KYC initial identifier in the identity block and the KYC initial identifier of the new transaction block.

Claim 17.	(Currently Amended)  The apparatus of claim 15, wherein the processor is further configured to:
append a new KYC identifier to the identity block associated with the KYC initial identifier.

Claim 19.	(Canceled)  
 
REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: 

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed invention, as a whole or taken in combination, and does not teach:  

storing, via a device associated with an owner entity of an asset, a know-your-customer (KYC) initial identifier in a genesis block of a blockchain
creating, via the device, an identity block, transferable to the new transaction block, the identity block linking the KYC initial identifier with the KYC identity of the blockchain entity, wherein the identity block comprises of one or more transferrable blocks, each of the one or more transferrable blocks corresponding to a different blockchain entity;
updating, via the device, the identity block with the asset transfer in response to the validating the asset transfer; and 
appending, via the device, a transferrable block, of the one or more transferrable blocks, corresponding with the blockchain entity to the new transaction block.



The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.



Most Relevant Prior Art:

Haldenby (US 20170046806) provides effective and efficient systems for both tracking and controlling the ownership of products, especially joint or partial ownership of such products.

Weimer (WO 2017219007) provides an authentication system that maintains a distributed, non-reputable record of authentication interactions, while limiting the sharing of personal information between institutions.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Oberhauser (US 20170111175) provides a method for managing digital identities. 

Castinado (US 20170132630) provides a system operatively connected with a block chain distributed network and for using the blockchain distributed network for mapping aliases.

Muftic (US 9940676) provides a system for managing digital identities based on the concept of peer-to-peer protocols and the public identities ledger.

Costa Faidella (US 20180144340) provides identity services to create, verify and manage an identity within an identity element repository of the system to enable improved security.

Gadnis (US 20180144340) teaches a blockchain-based identity and transaction platform. 

Andrade (US 10749681) provides a universal decentralized solution for verification of users with cross-verification features.

Britton (NPL) discusses KYC/AML integration into the blockchain.  

Battistini (NPL) discusses the use of blockchain technology to facilitate anti-money laundering efforts.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695                                                                                                                                                                                                        
/KITO R ROBINSON/Primary Examiner, Art Unit 3619